


EXHIBIT 10.33

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“this Lease”) is made as of this 6th day of February,
2013, between ARE-1500 EAST GUDE, LLC, a Delaware limited liability company
(“Landlord”), and SUPERNUS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

BASIC LEASE PROVISIONS

 

Address:                                                 Suite 100, 1500 East
Gude Drive, Rockville, Maryland 20850

 

Premises:                                             That portion of the
Project, containing approximately 11,900 rentable square feet, as determined by
Landlord, as shown as the cross-hatched area on Exhibit A.

 

Project:                                                      The real property
on which the building (“Building”) in which the Premises are located, together
with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

Base Rent: $10,908.33, per month

Rentable Area of Premises: 11,900 sq. ft.

 

 

Rentable Area of Project: 45,989 sq. ft.

Tenant’s Share of Operating Expenses: 25.88%

 

 

Security Deposit: $0

Target Commencement Date: March 1, 2013

 

 

Rent Adjustment Percentage: 2%

 

 

 

Base Term:  Beginning on the Commencement Date and ending on April 30, 2018.

 

 

Permitted Use:  office and related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof.

 

 

Address for Rent Payment:

Landlord’s Notice Address:

For check payments remit to:

385 E. Colorado Blvd., Suite 299

 

Pasadena, California 91101

ARE-1500 East Gude, LLC

Attention: Corporate Secretary

P.O. Box 62318

 

Baltimore, MD 21264-62318

 

 

 

For overnight courier remit to:

 

 

 

ARE-1500 East Gude, LLC

 

M &T Bank

 

Attn: Box 62318

 

Baltimore, MD 21230

 

 

 

Tenant’s Notice Address:

 

1550 East Gude Drive

 

Rockville, Maryland 20850

 

Attention: Executive Director

 

Compliance and Facilities

 

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

 

[X] EXHIBIT A - PREMISES DESCRIPTION

[X] EXHIBIT B - DESCRIPTION OF PROJECT

 

 

 

Copyright © 2007, Alexandria Real Estate Equities, Inc. ALL

 

RIGHTS RESERVED. Confidential and Proprietary - Do Not

 

Copy or Distribute. Alexandria and the Alexandria Logo are

ALEXANDRIA

 

registered trademarks of Alexandria Real Estate Equities, Inc.

 

--------------------------------------------------------------------------------


 

[X] EXHIBIT C - WORK LETTER

[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS

[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

 

1.                                      Lease of Premises. Upon and subject to
all of the terms and conditions hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. The portions of the
Project which are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.” Landlord reserves the
right to modify Common Areas, provided that such modifications do not materially
adversely affect Tenant’s use of the Premises for the Permitted Use.

 

2.                                      Delivery; Acceptance of Premises;
Commencement Date. Landlord shall use reasonable efforts to make the Premises
available to Tenant for Tenant’s Work under the Work Letter within 5 days of
full execution of this Lease and Tenant’s delivery of evidence of the insurance
required hereby and by the Work Letter (“Delivery” or “Deliver”). If Landlord
fails to timely Deliver the Premises, Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom, and this Lease shall not be void or
voidable except as provided herein. If Landlord does not Deliver the Premises
within 60 days of the Target Commencement Date for any reason other than Force
Majeure Delays, this Lease may be terminated by Landlord or Tenant by written
notice to the other, and if so terminated by either, neither Landlord nor Tenant
shall have any further rights, duties or obligations under this Lease, except
with respect to provisions which expressly survive termination of this Lease. As
used herein, “Tenant’s Work” has the meaning set forth in the Work Letter and
“Force Majeure Delays” means delays arising by reason of any Force Majeure (as
defined in Section 34). If neither Landlord nor Tenant elects to void this Lease
within 5 business days of the lapse of such 60 day period, such right to void
this Lease shall be waived and this Lease shall remain in full force and effect.

 

The “Commencement Date” shall mean the date of this Lease. The “Rent
Commencement Date” shall be August 1, 2013. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Commencement Date, the
“Rent Commencement Date” and the expiration date of the Term when such are
established in the form of the “Acknowledgement of Commencement Date” attached
to this Lease as Exhibit D; provided, however, that Tenant’s failure to execute
and deliver such acknowledgment shall not affect Landlord’s rights hereunder.
The “Term” of this Lease shall be the Base Term, as defined above in the Basic
Lease Provisions and the Extension Term that Tenant may elect pursuant to
Section 39 hereof.

 

Except as set forth in the Work Letter, if applicable: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken. Any occupancy of the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

2

--------------------------------------------------------------------------------


 

3.                                      Rent.

 

(a)                                 Base Rent. The first month’s Base Rent shall
be due and payable on delivery of an executed copy of this Lease to Landlord.
Beginning on the Rent Commencement Date, Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, monthly installments
of Base Rent on or before the first day of each calendar month during the Term
hereof, in lawful money of the United States of America, at the office of
Landlord for payment of Rent set forth above, or to such other person or at such
other place as Landlord may from time to time designate in writing. Payments of
Base Rent for any fractional calendar month shall be prorated. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in
Section 5) due hereunder except for any abatement as may be expressly provided
in this Lease.

 

(b)                                 Additional Rent. In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”):
(i) Tenant’s Share of “Operating Expenses” (as defined in Section 5), and
(ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

 

4.                                      Base Rent Adjustments. Base Rent shall
be increased on each anniversary of the first day of the first full month during
the Term of this Lease (each an “Adjustment Date”) by multiplying the Base Rent
payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date. Base Rent, as so adjusted, shall thereafter be due
as provided herein. Base Rent adjustments for any fractional calendar month
shall be prorated.

 

5.                                      Operating Expense Payments. Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (“Annual Estimate”), which may be revised by
Landlord from time to time during such calendar year. Beginning on the Rent
Commencement Date, Tenant shall pay Landlord on or before the first day of each
calendar month during the Term hereof an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), reasonable reserves consistent with good business practice for
future repairs and replacements, and capital repairs and improvements amortized
over the lesser of 7 years and the useful life of such capital items), excluding
only:

 

(a)                                 the original construction costs of the
Project and renovation prior to the date of this Lease and costs of correcting
defects in such original construction or renovation;

 

(b)                                 capital expenditures for expansion of the
Project;

 

(c)                                  interest, principal payments of Mortgage
(as defined in Section 27) debts of Landlord, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured and all payments of
base rent (but not taxes or operating expenses) under any ground lease or other
underlying lease of all or any portion of the Project;

 

(d)                                 depreciation of the Project (except for
capital improvements, the cost of which are includable in Operating Expenses);

 

3

--------------------------------------------------------------------------------


 

(e)                                  advertising, legal and space planning
expenses and leasing commissions and other costs and expenses incurred in
procuring and leasing space to tenants for the Project, including any leasing
office maintained in the Project, free rent and construction allowances for
tenants;

 

(f)                                   legal and other expenses incurred in the
negotiation or enforcement of leases;

 

(g)                                  completing, fixturing, improving,
renovating, painting, redecorating or other work, which Landlord pays for or
performs for other tenants within their premises, and costs of correcting
defects in such work;

 

(h)                                 costs of utilities outside normal business
hours sold to tenants of the Project;

 

(i)                                     costs to be reimbursed by other tenants
of the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;

 

(j)                                    salaries, wages, benefits and other
compensation paid to officers and employees of Landlord who are not assigned in
whole or in part to the operation, management, maintenance or repair of the
Project;

 

(k)                                 general organizational, administrative and
overhead costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

 

(I)                                   costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) incurred in connection
with disputes with tenants, other occupants, or prospective tenants, and costs
and expenses, including legal fees, incurred in connection with negotiations or
disputes with employees, consultants, management agents, leasing agents,
purchasers or mortgagees of the Building;

 

(m)                             costs incurred by Landlord due to the violation
by Landlord, its employees, agents or contractors or any tenant of the terms and
conditions of any lease of space in the Project or any Legal Requirement (as
defined in Section 7);

 

(n)                                 penalties, fines or interest incurred as a
result of Landlord’s inability or failure to make payment of Taxes and/or to
file any tax or informational returns when due, or from Landlord’s failure to
make any payment of Taxes required to be made by Landlord hereunder before
delinquency;

 

(o)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to the Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;

 

(p)                                 costs of Landlord’s charitable or political
contributions, or of fine art maintained at the Project;

 

(q)                                 costs in connection with services (including
electricity), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

 

(r)                                    costs incurred in the sale or refinancing
of the Project;

 

(s)                                   net income taxes of Landlord or the owner
of any interest in the Project (except to theextent such net income taxes are in
substitution for any Taxes payable hereunder), franchise, capital

 

4

--------------------------------------------------------------------------------


 

stock, gift, estate or inheritance taxes or any federal, state or local
documentary taxes imposed against the Project or any portion thereof or interest
therein; and

 

(t)                                    any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Project under leases for space in the Project.

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 30 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. Operating Expenses for the calendar years in which Tenant’s obligation
to share therein begins and ends shall be prorated. Notwithstanding anything set
forth herein to the contrary, if the Project is not at least 95% occupied on
average during any year of the Term, Tenant’s Share of Operating Expenses for
such year shall be computed as though the Project had been 95% occupied on
average during such year.

 

Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share as reasonably adjusted by Landlord for changes in the physical
size of the Premises or the Project occurring thereafter . Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

 

6.                                      Intentionally Deleted.

 

7.                                      Use. The Premises shall be used solely
for the Permitted Use set forth in the Basic Lease Provisions, and in compliance
with all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall not permit any part
of the Premises to be used as a “place of public accommodation”, as defined in
the ADA or any similar legal requirement. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the Premises.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale

 

5

--------------------------------------------------------------------------------


 

on the Premises, or using or allowing the Premises to be used for any unlawful
purpose. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations from the Premises from
extending into Common Areas, or other space in the Project. Tenant shall not
place any machinery or equipment weighing 500 pounds or more in or upon the
Premises or transport or move such items through the Common Areas of the Project
or in the Project elevators without the prior written consent of Landlord.
Except as may be provided under the Work Letter, Tenant shall not, without the
prior written consent of Landlord, use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the existing capacity of the Project as proportionately allocated to the
Premises based upon Tenant’s Share as usually furnished for the Permitted Use.

 

(a)                                 Modifications to Common Areas. Landlord
shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) or at Tenant’s expense (to the extent such Legal Requirement is
applicable solely by reason of Tenant’s, as compared to other tenants of the
Project, particular use of the Premises) make any alterations or modifications
to the Common Areas or the exterior of the Building that are required by Legal
Requirements, including the ADA. Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA). Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal
Requirement.

 

8.                                      Holding Over. If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
may indicate, in Landlord’s sole and absolute discretion, in such written
consent, and (iv) all other payments shall continue under the terms of this
Lease. If Tenant remains in possession of the Premises after the expiration or
earlier termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages. No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                      Taxes. Landlord shall pay, as part of
Operating Expenses, all taxes, levies, fees, assessments and governmental
charges of any kind, existing as of the Commencement Date or thereafter enacted
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of

 

6

--------------------------------------------------------------------------------


 

the Premises or the Project, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises or the Project, including parking,
or (iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project. Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes. Taxes shall not include any
net income taxes imposed on Landlord except to the extent such net income taxes
are in substitution for any Taxes payable hereunder. If any such Tax is levied
or assessed directly against Tenant, then Tenant shall be responsible for and
shall pay the same at such times and in such manner as the taxing authority
shall require. Tenant shall pay, prior to delinquency, any and all Taxes levied
or assessed against any personal property or trade fixtures placed by Tenant in
the Premises, whether levied or assessed against Landlord or Tenant. If any
Taxes on Tenant’s personal property or trade fixtures are levied against
Landlord or Landlord’s property, or if the assessed valuation of the Project is
increased by a value attributable to improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, higher than the base valuation on
which Landlord from time-to-time allocates Taxes to all tenants in the Project,
Landlord shall have the right, but not the obligation, to pay such Taxes.
Landlord’s determination of any excess assessed valuation shall be binding and
conclusive, absent manifest error. The amount of any such payment by Landlord
shall constitute Additional Rent due from Tenant to Landlord immediately upon
demand.

 

10.                               Parking. Subject to all Legal Requirements,
Force Majeure, a Taking (as defined in Section 19 below) and the exercise by
Landlord of its rights hereunder, Tenant shall have the right, in common with
other tenants of the Project pro rata in accordance with the rentable area of
the Premises and the rentable areas of the Project occupied by such other
tenants, to park in those areas designated for non-reserved parking, subject in
each case to Landlord’s rules and regulations. Landlord may allocate parking
spaces among Tenant and other tenants in the Project pro rata as described above
if Landlord determines that such parking facilities are becoming crowded.
Landlord shall not be responsible for enforcing Tenant’s parking rights against
any third parties, including other tenants of the Project.

 

11.                               Utilities, Services. The hours of operation of
the Project are 24 hours per day, 7 days per week. During such periods, Landlord
shall provide, subject to the terms of this Section 11, janitorial services to
the Common Areas, water, electricity, heat, light, power, telephone, sewer, and
other utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), and refuse and trash collection (collectively,
“Utilities”). Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation below, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon. Landlord may
cause, at Tenant’s expense, any Utilities to be separately metered or charged
directly to Tenant by the provider; provided, however, that as part of the
Tenant Improvements described in the Work Letter, Tenant shall install a
separate electrical meter to measure its consumption of electricity within the
Premises. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Tenant agrees to limit use
of water and sewer to normal restroom use.

 

12.                               Alterations and Tenant’s Property. Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems

 

7

--------------------------------------------------------------------------------


 

(as defined in Section 13) (“Alterations”) shall be subject to Landlord’s prior
written consent, which may be given or withheld in Landlord’s sole discretion if
any such Alteration affects the structure or Building Systems, but which shall
otherwise not be unreasonably withheld or delayed. If Landlord approves any
Alterations, Landlord may impose such conditions on Tenant in connection with
the commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion. Any request for approval
shall be in writing, delivered not less than 15 business days in advance of any
proposed construction, and accompanied by plans, specifications, bid proposals,
work contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. , Tenant shall cause, at its sole cost and expense, all
Alterations to comply with insurance requirements and with Legal Requirements
and shall implement at its sole cost and expense any alteration or modification
required by Legal Requirements as a result of any Alterations. Before Tenant
begins any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.

 

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance (in form and substance satisfactory to
Landlord; form ACORD 28 [2006/07] is not satisfactory to Landlord) for workers’
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

 

Other than (i) the items, if any, listed on Exhibit F attached hereto, (ii) any
items agreed by Landlord in writing to be included on Exhibit F in the future,
and (iii) any trade fixtures, machinery, equipment and other personal property
not paid for out of the TI Fund (as defined in the Work Letter) which may be
removed without material damage to the Premises, which damage shall be repaired
(including capping or terminating utility hook-ups behind walls) by Tenant
during the Term (collectively, “Tenant’s Property”), all property of any kind
paid for with the TI Fund, all Alterations, real property fixtures, built-in
machinery and equipment, built-in casework and cabinets and other similar
additions and improvements built into the Premises so as to become an integral
part of the Premises (collectively, “Installations”) shall be and shall remain
the property of Landlord during the Term and following the expiration or earlier
termination of the Term, shall not be removed by Tenant at any time during the
Term and shall remain upon and be surrendered with the Premises as a part
thereof in accordance with Section 28 following the expiration or earlier
termination of this Lease; provided, however, that Landlord shall, at the time
its approval of such Installation is requested, notify Tenant if it has elected
to cause Tenant to remove such Installation upon the expiration or earlier
termination of this Lease. If Landlord so elects, Tenant shall remove such
Installation upon the expiration or earlier termination of this Lease and
restore any damage caused by or occasioned as a result of such removal,
including, when removing any of Tenant’s Property which was plumbed, wired or
otherwise connected to any of the Building Systems, capping off all such
connections behind the walls of the Premises and repairing any holes. During any
such restoration period, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

 

13.                               Landlord’s Repairs. Landlord, as an Operating
Expense, shall maintain all of the roof, facade, lobby, common restrooms, common
electrical room, and exterior, parking and other Common Areas of the Project,
including plumbing, fire sprinklers, elevators and all other building systems
serving

 

8

--------------------------------------------------------------------------------


 

the Premises and other portions of the Project (“Building Systems”), in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”) excluded. Losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord, to the extent not
covered by insurance, at Tenant’s sole cost and expense. Landlord reserves the
right to stop Building Systems services when necessary (I) by reason of accident
or emergency, or (ii) for planned repairs, alterations or improvements, which
are, in the judgment of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed. Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 24 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section, after which Landlord shall have a
reasonable opportunity to effect such repair. Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after Tenant’s written notice of
the need for such repairs or maintenance. Tenant waives its rights under any
state or local law to terminate this Lease or to make such repairs at Landlord’s
expense and agrees that the parties’ respective rights with respect to such
matters shall be solely as set forth herein. Repairs required as the result of
fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by. Section 18.

 

14.                               Tenant’s Repairs. Subject to Section 13
hereof, Tenant, at its expense, shall repair, replace and maintain in good
condition all portions of the interior of the Premises, including, without
limitation, HVAC serving the Premises, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

 

(a)                                 HVAC Unit. Tenant, at its expense, shall at
all times during the Term maintain with qualified contractors maintenance and
repair contracts (“Maintenance Contracts”) for the rooftop mounted HVAC unit
exclusively serving the Premises. The Maintenance Contracts shall be in form and
content reasonably satisfactory to Landlord. Landlord shall be a third party
beneficiary of the Maintenance Contracts and, within 30 days after Landlord’s
request, Tenant shall deliver a copy of the Maintenance Contracts to Landlord.

 

15.                               Mechanic’s Liens. Tenant shall discharge, by
bond or otherwise, any mechanic’s lien filed against the Premises or against the
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 days after the filing thereof, at Tenant’s
sole cost and shall otherwise keep the Premises and the Project free from any
liens arising out of work performed, materials furnished or obligations incurred
by Tenant. Should Tenant fail to discharge any lien described herein, Landlord
shall have the right, but not the obligation, to pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title to
the Project and the cost thereof shall be immediately due from Tenant as
Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant

 

9

--------------------------------------------------------------------------------


 

located within the Premises. In no event shall the address of the Project be
furnished on the statement without qualifying language as to applicability of
the lien only to removable personal property, located in an identified suite
held by Tenant.

 

16.                               Indemnification. Tenant hereby indemnifies and
agrees to defend, save and hold Landlord harmless from and against any and all
Claims for injury or death to persons or damage to property occurring within or
about the Premises, arising directly or indirectly out of use or occupancy of
the Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, unless caused solely by the willful misconduct or gross
negligence of Landlord. Landlord shall not be liable to Tenant for, and Tenant
assumes all risk of damage to, personal property (including, without limitation,
loss of records kept within the Premises). Tenant further waives any and all
Claims for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property (including, without limitation, any
loss of records). Landlord shall not be liable for any damages arising from any
act, omission or neglect of any tenant in the Project or of any other third
party.

 

17.                               Insurance. Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project or such lesser coverage amount as Landlord may
elect provided such coverage amount is not less than 90% of such full
replacement cost. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses. The Project may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations).

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord and
Alexandria Real Estate Equities, Inc., and its and their respective members,
officers, directors, employees, managers, and agents (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance (in form and substance satisfactory to Landlord; form
ACORD 28 [2006/07] is not satisfactory to Landlord) showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant upon commencement of the Term and upon
each renewal of said insurance. Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

 

10

--------------------------------------------------------------------------------

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.          Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (“Restoration Period”). If the Restoration Period
is estimated to exceed 12 months (“Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, in which event Landlord shall be relieved of its obligation to
make such repairs or restoration and this Lease shall terminate as of the date
that is 75 days after the later of: (i) discovery of such damage or destruction,
or (ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous

 

11

--------------------------------------------------------------------------------


 

Material Clearances, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease. Notwithstanding the foregoing, Landlord may
terminate this Lease if the Premises are damaged during the last year of the
Term and Landlord reasonably estimates that it will take more than 2 months to
repair such damage, or if insurance proceeds are not available for such
restoration. Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business. Such abatement shall be the sole remedy of Tenant,
and except as provided in this Section 18, Tenant waives any right to terminate
this Lease by reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.          Condemnation. If the whole or any material part of the Premises or
the Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.           Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a)            Payment Defaults. Tenant shall fail to pay any installment of
Rent or any other payment hereunder when due.

 

(b)           Insurance. Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration of the current coverage.

 

(c)           Abandonment. Tenant shall abandon the Premises.

 

12

--------------------------------------------------------------------------------


 

(d)           Improper Transfer. Tenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Tenant’s interest in this
Lease or the Premises except as expressly permitted herein, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the action.

 

(e)           Liens. Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of this Lease within
10 days after any such lien is filed against the Premises.

 

(f)            Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

(g)           Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document.

 

(h)           Default under Related Lease. Tenant defaults beyond the expiration
of any applicable notice and cure period under the Standard Form Multi-Tenant
Net Lease (Non-California) dated April 19, 1999, as amended, between Tenant (as
successor in interest to Shire Laboratories Inc.) and ARE Acquisitions, LLC for
premises located at 1550 East Gude Drive, Rockville, Maryland 20850.

 

(i)            Other Defaults. Tenant shall fail to comply with any provision of
this Lease other than those specifically referred to in this Section 20, and,
except as otherwise expressly provided herein, such failure shall continue for a
period of 10 days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(i) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(i) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s notice.

 

21.          Landlord’s Remedies.

 

(a)           Interest. Upon a Default by Tenant hereunder, Landlord may,
without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law
(“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Except as expressly set forth in clause (d) below, nothing
herein shall be construed to create or impose a duty on Landlord to mitigate any
damages resulting from Tenant’s Default hereunder.

 

13

--------------------------------------------------------------------------------


 

(b)           Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 10 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent). The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

 

(c)           Re-Entry. Landlord shall have the right, immediately or at any
time thereafter, without further notice to Tenant (unless otherwise provided
herein), to enter the Premises, without terminating this Lease or being guilty
of trespass, and do any and all acts as Landlord may deem necessary, proper or
convenient to cure such default, for the account and at the expense of Tenant,
any notice to quit or notice of Landlord’s intention to re-enter being hereby
expressly waived, and Tenant agrees to pay to Landlord as Additional Rent all
damage and/or expense incurred by Landlord in so doing, including interest at
the Default Rate, from the due date until the date payment is received by
Landlord.

 

(d)           Termination. Upon a Default by Tenant hereunder, Landlord shall
have the right to terminate this Lease and Tenant’s right to possession of the
Premises and, with or without legal process, take possession of the Premises and
remove Tenant, any occupant and any property therefrom, using such force as may
be necessary, without being guilty of trespass and without relinquishing any
rights of Landlord against Tenant, any notice to quit, or notice of Landlord’s
intention to re-enter being hereby expressly waived. Landlord shall be entitled
to recover damages from Tenant for all amounts covenanted to be paid during the
remainder of the Term (except for the period of any holdover by Tenant, in which
case the monthly rental rate stated at Section 8 herein shall apply), which may
be accelerated by Landlord at its option, together with (i) all expenses of any
proceedings (including, but not limited to, the expenses set forth in
Section 22(f) below) which may be necessary in order for Landlord to recover
possession of the Premises, (ii) the expenses of the re-renting of the Premises
(including, but not limited to, any commissions paid to any real estate agent,
advertising expense and the costs of such alterations, repairs, replacements or
modifications that Landlord, in its sole judgment, considers advisable and
necessary for the purpose of re-renting), and (iii) interest computed at the
Default Rate from the due date until paid; provided, however, that there shall
be credited against the amount of such damages all amounts received by Landlord
from such re-renting of the Premises, with any overage being refunded to Tenant.
Landlord shall in no event be liable in any way whatsoever for failure to
re-rent the Premises or, in the event that the Premises are re-rented, for
failure to collect the rent thereof under such re-renting and, except as
expressly provided in the following paragraph, Tenant expressly waives any duty
of the Landlord to mitigate damages. No act or thing done by Landlord shall be
deemed to be an acceptance of a surrender of the Premises, unless Landlord shall
execute a written agreement of surrender with Tenant. Tenant’s liability
hereunder shall not be terminated by the execution of a new lease of the
Premises by Landlord, unless that new lease expressly so states. In the event
Landlord does not exercise its option to accelerate the payment of amounts owed
as provided hereinabove, then Tenant agrees to pay to Landlord, upon demand, the
amount of damages herein provided after the amount of such damages for any month
shall have been ascertained; provided, however, that any expenses incurred by
Landlord shall be deemed to be a part of the damages for the month in which they
were incurred. Separate actions may be maintained each month or at other times
by Landlord against Tenant to recover the damages then due, without waiting
until the end of the term of this Lease to determine the aggregate amount of
such damages. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or being dispossessed for any cause, or in the event of Landlord
obtaining possession of the Premises by reason of the violation by Tenant of any
of the covenants and conditions of this Lease.

 

14

--------------------------------------------------------------------------------


 

Except as expressly provided in this paragraph and as a material inducement for
Landlord to enter into this Lease, Tenant agrees and acknowledges that Landlord
shall have no obligation whatsoever to mitigate any damages resulting from a
Default by Tenant under this Lease. In case of a Default by Tenant under this
Lease, Landlord’s sole obligation to so mitigate its damages shall be to list
the Premises with a licensed broker. On compliance with such listing requirement
regarding the re-letting of the Premises after a Default by Tenant, Landlord
shall be deemed to have fully satisfied Landlord’s obligation to mitigate
damages under this Lease regardless of any contrary Legal Requirement in effect
on the Commencement Date or at the time of Tenant’s Default. Tenant waives and
releases, to the fullest extent permissible under any Legal Requirement, any
right to assert in any action by Landlord to enforce the terms of this Lease,
any defense, counterclaim, or rights of setoff or recoupment respecting the
mitigation of damages by Landlord.

 

(e)           Intentionally Deleted.

 

(f)            Expenses. Tenant shall pay, as Additional Rent and immediately
upon written demand from Landlord, all costs and expenses incurred by Landlord,
including, but not limited to, attorneys’ fees, expert witness fees, paralegal
fees, other litigation expenses (such as expenses for photocopying, electronic
legal research, and deposition transcripts), and court costs in connection with
or arising out of any Default by Tenant under this Lease, including, but not
limited to, any action or proceeding brought by Landlord to enforce any
obligation of Tenant under this Lease or the right of Landlord in or to the
Premises. Such expenses are recoverable at all levels, including appeals and
post judgment actions or proceedings. The giving of a notice of Default by
Landlord shall constitute part of an action or proceeding under this Lease,
entitling Landlord to reimbursement of such fees and expenses, even if an action
or proceeding is not commenced in a court of law and regardless of whether the
Default is cured.

 

(g)           Other Remedies. In addition to the foregoing, Landlord, at its
option, without furthernotice or demand to Tenant, shall have all other rights
and remedies provided at law or in equity.

 

22.          Assignment and Subletting.

 

(a)           General Prohibition. Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 25% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.

 

(b)           Permitted Transfers. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises, then at
least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (“Assignment Date”),
Tenant shall give Landlord a notice (“Assignment Notice”) containing such
information about the proposed assignee or sublessee, including the proposed use
of the Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent.

 

15

--------------------------------------------------------------------------------


 

Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice: (i) grant such consent, (ii) refuse such
consent, in its sole and absolute discretion, if the proposed assignment,
hypothecation or other transfer or subletting concerns more than (together with
all other then effective subleases) 50% of the Premises, (iii) refuse such
consent, in its reasonable discretion, if the proposed subletting concerns
(together with all other then effective subleases) 50% or less of the Premises
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), or (iv) terminate this Lease with respect to the space described in
the Assignment Notice as of the Assignment Date (an “Assignment Termination”).
If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination. If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect. If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice. No failure of Landlord
to exercise any such option to terminate this Lease, or to deliver a timely
notice in response to the Assignment Notice, shall be deemed to be Landlord’s
consent to the proposed assignment, sublease or other transfer. Tenant shall pay
to Landlord a fee equal to $1,500 in connection with its consideration of any
Assignment Notice and/or its preparation or review of any consent documents.

 

(c)           Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)            that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under this Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

 

(ii)           A list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d)           No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other

 

16

--------------------------------------------------------------------------------


 

consideration therefor or incident thereto in any form) exceeds the rental
payable under this Lease (excluding however, any Rent payable under this
Section) (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

 

(e)           No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under this Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

23.          Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser,
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging that
there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant’s failure to deliver such statement
within such time shall, at the option of Landlord, be conclusive upon Tenant
that this Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.

 

24.          Quiet Enjoyment. So long as Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.

 

25.          Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of a 360 day year and 30 day months.

 

26.          Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto
as Exhibit E. If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

27.          Subordination. This Lease and Tenant’s interest and rights
hereunder are hereby made and shall be subject and subordinate at all times to
the lien of any Mortgage now existing or hereafter created on or against the
Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s right
to possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such

 

17

--------------------------------------------------------------------------------


 

Holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination, and such instruments of attornment
as shall be requested by any such Holder, provided any such instruments contain
appropriate non-disturbance provisions assuring Tenant’s quiet enjoyment of the
Premises as set forth in Section 24 hereof. Tenant hereby appoints Landlord
attorney-in-fact for Tenant irrevocably (such power of attorney being coupled
with an interest) to execute, acknowledge and deliver any such instrument and
instruments for and in the name of Tenant and to cause any such instrument to be
recorded. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28.          Surrender. Upon the expiration of the Term or earlier termination
of Tenant’s right of possession, Tenant shall surrender the Premises to Landlord
in the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.          Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30.          Environmental Requirements.

 

(a)           Prohibition/Compliance. Except for Hazardous Material contained in
products customarily used by tenants in de minimus quantities for ordinary
cleaning and office purposes, Tenant shall not permit or cause any party to
bring any Hazardous Material upon the Premises or the Project or use, store,
handle, treat, generate, manufacture, transport, release or dispose of any
Hazardous Material in, on or from the Premises or the Project without Landlord’s
prior written consent which may be withheld in Landlord’s sole discretion.
Tenant, at its sole cost and expense, shall operate its business in the Premises
in strict compliance with all Environmental Requirements and shall remove or
remediate in a manner satisfactory to Landlord any Hazardous Materials released
on or from the Project by Tenant or any Tenant Party. Tenant shall complete and
certify disclosure statements as requested by Landlord from time to time
relating to Tenant’s use, storage, handling, treatment, generation, manufacture,

 

18

--------------------------------------------------------------------------------


 

transportation, release or disposal of Hazardous Materials on or from the
Premises. As used herein, (i) the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder, and (ii) the term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, or regulated by reason of its impact or potential
impact on humans, animals and/or the environment under any Environmental
Requirements, asbestos and petroleum, including crude oil or any fraction
thereof, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel (or mixtures of natural gas and such synthetic gas). As defined in
Environmental Requirements, Tenant is and shall be deemed to be the “operator”
of Tenant’s “facility” and the “owner” of all Hazardous Materials brought on the
Premises by Tenant or any Tenant Party, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.

 

(b)           Indemnity. Tenant hereby indemnifies and shall defend and hold
Landlord, its officers, directors, employees, agents and contractors harmless
from any and all actions (including, without limitation, remedial or enforcement
actions of any kind, administrative or judicial proceedings, and orders or
judgments arising out of or resulting therefrom), costs, claims, damages
(including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination.
Notwithstanding anything to the contrary contained in this Section 30, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to, (1) the presence of
any Hazardous Materials in the Premises that migrated from outside of the
Premises into the Premises unless the presence of such Hazardous Materials
(i) is the result of a breach by Tenant of any of its obligations under this
Lease, or (ii) was caused, contributed to, or exacerbated by Tenant or any
Tenant Party, or (2) any Hazardous Materials that existed in the Premises as of
the Commencement Date and were not brought, discharged, or released onto the
Premises by Tenant or any Tenant Party. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local Governmental Authority
because of Hazardous Materials present in the air, soil or ground water above,
on, or under the Premises. Without limiting the foregoing, if the presence of
any Hazardous Materials on the Premises, the Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, the Project or any adjacent property, Tenant shall promptly
take all actions at its sole expense and in accordance with applicable law as
are necessary to return the Premises, the Project or any adjacent property to
the condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project.

 

(c)           Landlord’s Tests. Landlord shall have access to, and a right to
perform inspections and tests of, the Premises to determine Tenant’s compliance
with Environmental Requirements, its obligations under this Section 30, or the
environmental condition of the Premises or the Project. In connection with such
testing, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party. Access shall
be granted to Landlord upon Landlord’s prior notice to Tenant and at such times
so as to minimize, so far as may be reasonable under the circumstances, any
disturbance to

 

19

--------------------------------------------------------------------------------


 

Tenant’s operations. Such inspections and tests shall be conducted at Landlord’s
expense, unless such inspections or tests reveal that Tenant has not complied
with any Environmental Requirement, in which case Tenant shall reimburse
Landlord for the reasonable cost of such inspection and tests. Tenant shall, at
its sole cost and expense, promptly and satisfactorily remediate any
environmental conditions identified by such testing in accordance with all
Environmental Requirements. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord may have
against Tenant.

 

(d)           Control Areas. Tenant shall be allowed to utilize up to its pro
rata share of the Hazardous Materials inventory within any control area or zone
(located within the Premises), as designated from time to time by the applicable
building code or other Legal Requirement, for Hazardous Materials use or
storage. As used in the preceding sentence, Tenant’s pro rata share of any
control area or zone located within the Premises shall be determined based on
the rentable square footage that Tenant leases within the applicable control
area or zone. For purposes of example only, if a control area or zone contains
10,000 rentable square feet and 2,000 rentable square feet of a tenant’s
premises are located within such control area or zone (while such premises as a
whole contains 5,000 rentable square feet), the applicable tenant’s pro rata
share of such control area or zone would be 20%.

 

(e)           Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of this Lease for the
applicable statute of limitations period under federal, state, or local Legal
Requirement. During any period of time after the expiration or earlier
termination of this Lease required by Tenant or Landlord to complete the removal
from the Premises of any Hazardous Materials (including, without limitation, the
release and termination of any licenses or permits restricting the use of the
Premises), Tenant shall continue to pay the full Rent in accordance with this
Lease for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

 

31.          Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.          Inspection and Access. Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time to (a) inspect the
Premises, (b) make such repairs as may be required or permitted pursuant to this
Lease and for any other business purpose, and (c) gain access to the Main
Electrical Room (as depicted on Exhibit A attached hereto) for the purpose of,
among other things, reading the electrical meters contained in such room and
performing maintenance, repair, and replacement activities. Landlord and
Landlord’s representatives may enter the Premises during business hours on not
less than 48 hours advance written notice (except in the case of emergencies in
which case no such notice shall be required and such entry may be at any time)
for the purpose of effecting any such

 

20

--------------------------------------------------------------------------------

 

repairs, inspecting the Premises, showing the Premises to prospective purchasers
and, during the last year of the Term, to prospective tenants or for any other
business purpose. Landlord may erect a suitable sign on the Premises stating the
Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder.

 

33.                               Security. Tenant acknowledges and agrees that
security devices and services, if any, while intended to deter crime may not in
given instances prevent theft or other criminal acts and that Landlord is not
providing any security services with respect to the Premises. Tenant agrees that
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any loss by theft or any other damage suffered or
incurred by Tenant in connection with any unauthorized entry into the Premises
or any other breach of security with respect to the Premises. Tenant shall be
solely responsible for the personal safety of Tenant’s officers, employees,
agents, contractors, guests and invitees while any such person is in, on or
about the Premises and/or the Project. Tenant shall at Tenant’s cost obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts.

 

34.                               Force Majeure. Landlord shall not responsible
or liable for delays in the performance of its obligations hereunder when caused
by, related to, or arising out of acts of God, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).

 

35.                               Brokers. Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this transaction and that no Broker
brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this Section 35, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

36.                               Limitation on Landlord’s Liability.
NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LANDLORD AND TENANT TO THE CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF

 

21

--------------------------------------------------------------------------------


 

AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE
PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.                               Severability. If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby. It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable.
This Lease, including the exhibits attached hereto, constitutes the entire
agreement between Landlord and Tenant pertaining to the subject matter hereof
and supersedes all prior agreements, understandings, letters of intent,
negotiations, and discussions, whether oral or written, of the parties, and
there are no warranties, representations, or other agreements, express or
implied, made to either party by the other party in connection with the subject
matter hereof except as specifically set forth herein or in the documents
delivered pursuant hereto or in connection herewith.

 

38.                               Signs; Exterior Appearance. Tenant shall not,
without the prior written consent of Landlord, which may be granted or withheld
in Landlord’s sole discretion: (i) attach any awnings, exterior lights,
decorations, balloons, flags, pennants, banners, painting or other projection to
any outside wall of the Project, (ii) use any curtains, blinds, shades or
screens other than Landlord’s standard window coverings, (iii) coat or otherwise
sunscreen the interior or exterior of any windows, (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project any
signs, notices, window or door lettering, placards, decorations, or advertising
media of any type which can be viewed from the exterior of the Premises.
Interior signs on doors and the directory tablet shall be inscribed, painted or
affixed for Tenant by Landlord at the sole cost and expense of Tenant, and shall
be of a size, color and type acceptable to Landlord. Nothing may be placed on
the exterior of corridor walls or corridor doors other than Landlord’s standard
lettering. The directory tablet shall be provided exclusively for the display of
the name and location of tenants.

 

39.                                Right to Extend Term. Tenant shall have the
right to extend the Term of this Lease upon the following terms and conditions:

 

(a)                                 Extension Right. Tenant shall have the right
(“Extension Right”) to extend the term of this Lease for 5 years (“Extension
Term”) on the same terms and conditions as this Lease (other than Base Rent) by
giving Landlord written notice of its election to exercise each Extension Right
at least 9 months prior, and no earlier than 12 months prior, to the expiration
of the Base Term of this Lease.

 

(b)                                 Base Rent. Upon the commencement of the
Extension Term, Base Rent shall be payable at the Market Rate (as defined
below). Base Rent shall thereafter be adjusted on each anniversary of the
commencement of the Extension Term by a percentage as mutually agreed to by
Landlord and Tenant at the time the Market Rate is determined, As used herein,
“Market Rate” shall mean the then market rental rate as mutually agreed to by
Landlord and Tenant, which shall in no event be less than the Base Rent payable
as of the date immediately preceding the commencement of the Extension Term
increased by the Rent Adjustment Percentage multiplied by such Base Rent. In
addition, Landlord may impose a market rent for the parking rights provided
hereunder. If, on or before the date that is 120 days prior to the expiration of
the Base Term of this Lease, Landlord and Tenant have not agreed on the Market
Rate and the rent escalations during the Extension Term after negotiating in
good

 

22

--------------------------------------------------------------------------------


 

faith, Tenant shall be deemed to have waived any right to extend the Term of
this Lease and the Extension Right shall terminate.

 

(c)                                  Right Personal. The Extension Right is
personal to Tenant and is not assignable without Landlord’s consent, which may
be granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in this Lease.

 

(d)                                 Exceptions. Notwithstanding anything set
forth above to the contrary, the Extension Right shall not be in effect and
Tenant may not exercise the Extension Right: (i) during any period of time that
Tenant is in Default under any provision of this Lease; or (ii) if Tenant has
been in Default under any provision of this Lease 3 or more times, regardless of
whether the Defaults are cured, during the 12 month period immediately prior to
the date that Tenant intends to exercise the Extension Right, regardless of
whether the Defaults are cured.

 

(e)                                  No Extensions. The period of time within
which the Extension Right may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise the Extension Right.

 

(f)                                   Termination. The Extension Right shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Extension Right, if, after such exercise, but prior to
the commencement date of the Extension Term, (i) Tenant fails to timely cure any
default by Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times
during the period from the date of the exercise of the Extension Right to the
date of the commencement of the Extension Term, regardless of whether such
Defaults are cured.

 

40.                               Miscellaneous.

 

(a)                                 Notices. All notices or other communications
between the parties shall be in writing and shall be deemed duly given upon
delivery or refusal to accept delivery by the addressee thereof if delivered in
person, or upon actual receipt if delivered by reputable overnight guaranty
courier, addressed and sent to the parties at their addresses set forth above.
Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

 

(b)                                 Joint and Several Liability. If and when
included within the term “Tenant,” as used in this instrument, there is more
than one person or entity, each shall be jointly and severally liable for the
obligations of Tenant.

 

(c)                                  Financial Information. Tenant shall furnish
Landlord with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders.

 

(d)                                 Recordation. Neither this Lease nor a
memorandum of lease shall be filed by or on behalf of Tenant in any public
record. Landlord may prepare and file, and upon request by Landlord Tenant will
execute, a memorandum of lease.

 

(e)                                  Interpretation. The normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto. Words of any gender used in this Lease shall be
held and construed to

 

23

--------------------------------------------------------------------------------


 

include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(f)                                   Not Binding Until Executed. The submission
by Landlord to Tenant of this Lease shall have no binding force or effect, shall
not constitute an option for the leasing of the Premises, nor confer any right
or impose any obligations upon either party until execution of this Lease by
both parties.

 

(g)                                  Limitations on Interest. It is expressly
the intent of Landlord and Tenant at all times to comply with applicable law
governing the maximum rate or amount of any interest payable on or in connection
with this Lease. If applicable law is ever judicially interpreted so as to
render usurious any interest called for under this Lease, or contracted for,
charged, taken, reserved, or received with respect to this Lease, then it is
Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would thereby be paid in full, refunded to Tenant), and
the provisions of this Lease immediately shall be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder.

 

(h)                                 Choice of Law. Construction and
interpretation of this Lease shall be governed by the internal laws of the state
in which the Premises are located, excluding any principles of conflicts of
laws.

 

(i)                                     Time. Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

{j)                                  OFAC. Tenant, and all beneficial owners of
Tenant, are currently (i) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (ii) not listed on, and shall not during the Term of this Lease
be listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (iii) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

(k)                                 Incorporation by Reference. All exhibits and
addenda attached hereto are hereby incorporated into this Lease and made a part
hereof. If there is any conflict between such exhibits or addenda and the terms
of this Lease, such exhibits or addenda shall control.

 

(I)                                   No Accord and Satisfaction. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly installment of
Base Rent or any Additional Rent will be other than on account of the earliest
stipulated Base Rent and Additional Rent, nor will any endorsement or statement
on any check or letter accompanying a check for payment of any Base Rent or
Additional Rent be an accord and satisfaction. Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.

 

[ Signatures on next page ]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

 

TENANT:

 

 

 

SUPERNUS PHARMACEUTICALS, INC., a
Delaware corporation

 

 

 

By:

/s/ Jack Khatter

 

Name:

Jack Khatter

 

Title:

President and CEO

 

 

 

 

LANDLORD:

 

 

 

ARE-1500 EAST GLIDE, LLC,

 

a Delaware limited liability company

 

 

 

By:

ARE-QRS Corp.,

 

 

a Maryland corporation,

 

 

its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Jackie Clem

(SEAL)

 

 

Name:

Jackie Clem

 

 

 

Title:

VP Real Estate Legal Affairs

 

 

 

 

Copyright © 2007, Alexandria Real Estate Equities, Inc. ALL

 

RIGHTS RESERVED. Confidential and Proprietary - Do Not

 

Copy or Distribute, Alexandria and the Alexandria Logo are

A L E X A N D R I A

 

registered trademarks of Alexandria Real Estate Equities, Inc.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

 

All that lot or parcel of land located in the 4th Election District of
Montgomery County, Maryland and described as follows:

 

Parcel I:

 

Lot numbered Five (5) in Block lettered “A” in the subdivision known as “Red
Gate Industrial Park” as per plat thereof recorded in Plat Book 102 at Plat
11503, among the Land Records of Montgomery County, Maryland.

 

Parcel I.D. No.: 4-201-1762126

 

27

--------------------------------------------------------------------------------


 

EXHIBIT C TO LEASE

WORK LETTER

 

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
(the “Lease”) dated as of February (   , 2013 by and between ARE-1500 EAST GUDE,
LLC, a Delaware limited liability company (“Landlord”), and SUPERNUS
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

 

1.              General Requirements.

 

(a)    Tenant’s Authorized Representative. Tenant designates Frank G. Mottola
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter. Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord.

 

(b)    Landlord’s Authorized Representative. Landlord designates Lawrence J.
Diamond and Vincent Ciruzzi (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.

 

(c)     Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (“TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

 

2.              Tenant Improvements.

 

(a)    Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the TI Allowance (as defined below) as provided
herein, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy.

 

(b)    Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings
and outline specifications (“TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements within 10 days of the date hereof. Not
more than 15 days thereafter, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord and the Ti Architect with regard
to the TI Design Drawings. Tenant shall cause the TI Design Drawings to be
revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 7 days thereafter. Such process shall continue
until Landlord has approved the TI Design Drawings.

 

28

--------------------------------------------------------------------------------

 

(c)     Working Drawings. Not later than 15 business days following the approval
of the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings. Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments. Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof. Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the Ti Construction Drawings submitted by Tenant. Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

 

(d)    Approval and Completion. If any dispute regarding the design of the
Tenant Improvements is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(d) below),
and (iii) Tenant’s decision will not affect the base Building, structural
components of the Building or any Building systems (in which case Landlord shall
make the final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

 

3.              Performance of the Tenant Improvements.

 

(a)    Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (“TI Permit”) authorizing the construction of the
Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI Fund.
Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

 

(b)    Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

 

(c)     Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

 

29

--------------------------------------------------------------------------------


 

(d)    Substantial Completion. Tenant shall substantially complete or cause to
be substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

 

4.              Changes. Any changes requested by Tenant to the Tenant
Improvements after the delivery and approval by Landlord of the TI Design
Drawings, shall be requested and instituted in accordance with the provisions of
this Section 4 and shall be subject to the written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

(a)    Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

 

(b)    Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs if applicable (as defined in
Section 5(d) below) required in connection with such Change, Tenant may cause
the approved Change to be instituted. If any TI Permit modification or change is
required as a result of such Change, Tenant shall promptly provide Landlord with
a copy of such TI Permit modification or change.

 

5.              Costs.

 

(a)    Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (“Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed. The Budget shall be based upon the TI Construction Drawings
approved by Landlord. If the Budget is greater than the TI Allowance, Tenant
shall deposit with Landlord the difference, in cash, prior to the commencement
of construction of the Tenant Improvements, for disbursement by Landlord as
described in Section 5(d).

 

(b)    TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance(“TI Allowance”) of $45 per rentable square foot of the Premises, or
$535,500 in the aggregate. The TI Allowance shall be disbursed in accordance
with this Work Letter. Tenant shall have no right to the use or benefit
(including any reduction to Base Rent) of any portion of the TI Allowance not
required for the construction of (i) the Tenant Improvements described in the TI
Construction Drawings approved pursuant to Section 2(d) or (ii) any Changes
pursuant to Section 4; provided, however, that if and to the extent any TI
Allowance remains after the completion of the Tenant Improvements, Tenant shall
have the right to use such remaining balance during the balance of the Base Term
to defray the cost of any subsequent Alterations made to the Premises in
accordance with the terms and conditions of the Lease. Tenant shall have no
right to any portion

 

30

--------------------------------------------------------------------------------


 

of the TI Allowance that is not disbursed before the expiration or earlier
termination of the Base Term.

 

(c)     Costs Includable in Ti Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including the cost
of Changes, and Tenant’s voice or data cabling (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not be limited to, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Tenant Improvements.

 

(d)    Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance, Tenant shall deposit
with Landlord, as a condition precedent to Landlord’s obligation to complete the
Tenant Improvements, 100% of the then current TI Cost in excess of the remaining
TI Allowance (“Excess TI Costs”). If Tenant fails to deposit, or is late in
depositing any Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge). For purposes of any litigation instituted with regard to
such amounts, those amounts will be deemed Rent under the Lease. The TI
Allowance and Excess TI Costs is herein referred to as the “TI Fund.” Funds
deposited by Tenant shall be the first thereafter disbursed to pay TI Costs.
Notwithstanding anything to the contrary set forth in this Section 5(d), Tenant
shall be fully and solely liable for TI Costs and the cost of Minor Variations
in excess of the TI Allowance. If upon Substantial Completion of the Tenant
Improvements and the payment of all sums due in connection therewith there
remains any undisbursed portion of the TI Fund, Tenant shall be entitled to such
undisbursed TI Fund solely to the extent of any Excess TI Costs deposit Tenant
has actually made with Landlord.

 

(e)     Payment for TI Costs. During the course of design and construction of
the Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request. Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord:
(i) sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Premises; and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.

 

6.              Miscellaneous.

 

(a)    Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

 

31

--------------------------------------------------------------------------------


 

(b)    Modification. No modification, waiver or amendment of this Work Letter or
of any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this               day of
                 , 2013, between ARE-1500 EAST GUDE, LLC, a Delaware limited
liability company (“Landlord”), and SUPERNUS PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of. the Lease dated
as of February    , 2013 (“Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree that the Commencement Date of
the Base Term of the Lease is                , 2013, the Rent Commencement Date
is                  , 2013, and the expirartion date of the Base Term of the
Lease shall be midnight on                                      In case of a
conflict between the terms of the Lease and the terms of this Acknowledgement of
Commencement Date, this Acknowledgement of Commencement Date shall control for
all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE under seal to be effective on the date first above written.

 

 

TENANT:

 

 

 

SUPERNUS PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

 

 

By:

(SEAL)

 

Name:

 

 

Title:

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-1500 EAST GUDE, LLC,

 

a Delaware limited liability company

 

 

 

By:

ARE-QRS Corp.,

 

 

a Maryland corporation,

 

 

its managing member

 

 

 

 

 

 

By:

(SEAL)

 

 

Name:

 

 

 

Title:

 

 

 

 

Copyright © 2007, Alexandria Real Estate Equities, Inc. ALL

 

RIGHTS RESERVED. Confidential and Proprietary - Do Not

 

Copy or Distribute. Alexandria and the Alexandria Logo are

ALEXANDRIA

 

registered trademarks of Alexandria Real Estate Equities, Inc.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.                                      The sidewalk, entries, and driveways of
the Project shall not be obstructed by Tenant, or any Tenant Party, or used by
them for any purpose other than ingress and egress to and from the Premises.

 

2.                                      Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

 

3.                                      Except for animals assisting the
disabled, no animals shall be allowed in the offices, halls, or corridors in the
Project.

 

4.                                      Tenant shall not disturb the occupants
of the Project or adjoining buildings by the use of any radio or musical
instrument or by the making of loud or improper noises.

 

5.                                      If Tenant desires telegraphic,
telephonic or other electric connections in the Premises, Landlord or its agent
will direct the electrician as to where and how the wires may be introduced;
and, without such direction, no boring or cutting of wires will be permitted.
Any such installation or connection shall be made at Tenant’s expense.

 

6.                                      Tenant shall not install or operate any
steam or gas engine or boiler, or other mechanical apparatus in the Premises,
except as specifically approved in the Lease. The use of oil, gas or inflammable
liquids for heating, lighting or any other purpose is expressly prohibited.
Explosives or other articles deemed extra hazardous shall not be brought into
the Project.

 

7.                                      Parking any type of recreational
vehicles is specifically prohibited on or about the Project. Except for the
overnight parking of operative vehicles, no vehicle of any type shall be stored
in the parking areas at any time. In the event that a vehicle is disabled, it
shall be removed within 48 hours. There shall be no “For Sale” or other
advertising signs on or about any parked vehicle. All vehicles shall be parked
in the designated parking areas in conformity with all signs and other markings.
All parking will be open parking, and no reserved parking, numbering or
lettering of individual spaces will be permitted except as specified by
Landlord.

 

8.                                      Tenant shall maintain the Premises free
from rodents, insects and other pests.

 

9.                                      Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.

 

10.                               Tenant shall not cause any unnecessary labor
by reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness. Landlord shall not be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

 

11.                               Tenant shall give Landlord prompt notice of
any defects in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

 

12.                               Tenant shall not permit storage outside the
Premises, including without limitation, outside storage of trucks and other
vehicles, or dumping of waste or refuse or permit any harmful materials to be
placed in any drainage system or sanitary system in or about the Premises.

 

34

--------------------------------------------------------------------------------


 

13.                               All moveable trash receptacles provided by the
trash disposal firm for the Premises must be kept in the trash enclosure areas,
if any, provided for that purpose.

 

14.                               No auction, public or private, will be
permitted on the Premises or the Project.

 

15.                               No awnings shall be placed over the windows in
the Premises except with the prior written consent of Landlord.

 

16.                               The Premises shall not be used for lodging,
sleeping or cooking or for any immoral or illegal purposes or for any purpose
other than that specified in the Lease. No gaming devices shall be operated in
the Premises.

 

17.                               Tenant shall ascertain from Landlord the
maximum amount of electrical current which can safely be used in the Premises,
taking into account the capacity of the electrical wiring in the Project and the
Premises and the needs of other tenants, and shall not use more than such safe
capacity. Landlord’s consent to the installation of electric equipment shall not
relieve Tenant from the obligation not to use more electricity than such safe
capacity.

 

18.                               Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage.

 

19.                               Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

 

35

--------------------------------------------------------------------------------


 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

 

None except as set forth below:

 

NONE

 

36

--------------------------------------------------------------------------------
